Citation Nr: 1719887	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  10-358 42	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for migraine headaches on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability
(TDIU).


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Spector, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to June 1984 and from January
2006 to January 2007.

These matters initially came before the Board of Veterans Appeals (Board) on appeal from an August 2009 rating decision from the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2012, the Veteran testified at a Travel Board hearing before the
Undersigned.  A transcript of the hearing is of record.

In December 2013 the Board awarded a 50 percent schedular disability rating for
service-connected migraine headaches, but declined referral for extraschedular
consideration.  In the same decision, the Board remanded the issue of entitlement to
a TDIU.

The Veteran appealed to the Court of Appeals for Veterans Claims (the Court), and
in an October 2014 Order pursuant to a Joint Motion for Partial Remand (JMPR),
the Court vacated the portion of the Board decision that declined referral for
extraschedular consideration.  

In September 2015, the Board remanded the issues on appeal for further development.  That development has been completed, and the issues on appeal are ready for review.

FINDINGS OF FACT

1.  The Veteran's migraine headaches do not present such an exceptional or unusual disability picture that the available schedular evaluations are inadequate.

2.  The Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, given his education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating for migraine headaches have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.130, Diagnostic Code 8100 (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a total disability rating based on unemployability due to service-connected disabilities are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, the duty to notify was satisfied by way of letters sent to the Veteran in March 2009 and January 2014 that fully addressed all notice elements and was sent prior to the initial AOJ decision in these matters.  The letters informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Under the circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits, such as obtaining service treatment records and VA and private medical records, and providing the Veteran with VA examinations in December 2009, August 2009, and January 2010, and a July 2016 administrative review from the Director of Compensation.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claims that has not yet been obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board also finds that there has been compliance with the Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Extraschedular Consideration

Generally, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer a case to the Chief Benefits Director or the Director, Compensation Service (Director) for potential assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321 (b)(1). 

An extraschedular evaluation may be assigned when the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance; the Board can review the denial of an extraschedular rating on appeal.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  In September 2015, the Board referred the claim for extraschedular consideration and in July 2016, the Director determined that an extraschedular evaluation was not warranted.  Thus, the Board can consider the issue of entitlement to a rating in excess of 50 percent for migraine headaches, on an extraschedular basis. 

The Veteran's migraine headaches are currently assigned the highest disability rating, 50 percent, under Diagnostic Code 8100 (migraines).  Under Diagnostic Code 8100, migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation.  Migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months warrant a 30 percent disability evaluation.  A 10 percent evaluation requires characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable evaluation is warranted with less frequent attacks.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The rating criteria do not define "prostrating" and the Court has not undertaken to define "prostrating."  See Fenderson v. West, 12 Vet. App. 119 (1999).  According to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."

VA medical records dated June 2012 and April 2012 documented headaches occurring nearly every day with severe migraines appearing about two to four times per month.  In a December 2009 VA examination for traumatic brain injury, the Veteran stated that about every week or every other week he experienced a severe headache with associated nausea, vomiting, photophobia and phonophobia.  In an August 2009 VA examination for traumatic brain injury, the Veteran reported frequent severe headaches lasting five to six days and requiring him to lie down in a dark room.  In a January 2010 VA mental disorder examination, the examiner noted that the Veteran's deterioration in functioning was partly attributable to worsening migraines, and September 2010 VA medical record diagnosed the Veteran with prostrating migraine headaches.  

An administrative review for entitlement to extraschedular evaluation under 38 C.F.R. 3.321(b)(1) for migraine headaches was completed by the Director of Compensation (Director) in July 2016.  The Director noted that the Nashville RO submitted a letter recommending a grant of the benefits sought.  Additionally, the Director stated that the evidence included in the letter was incorporated into the decision.  The Director did not concur with the recommendation to grant an extraschedular evaluation for migraine headaches.

The Director noted that the March 2016 letter from the RO mistakenly characterized the required extraschedular review as a determination of entitlement to a TDIU.  The Director continued that such matters were often raised by a Veteran or an adjudicative body under 38 CFR 4.16(b) for Veterans who fail to meet the disability percentage standards in 38 CFR 4.16(a).  The Director stated that since October 27, 2009, the Veteran was in receipt of a sufficient schedular rating to trigger RO review under 38 CFR 4.16(a).  Accordingly, the Director concluded that Compensation Service would not review for extraschedular entitlement for TDIU under 38 CFR 4.16(b).

The Director stated the results of  July 2015 VA Neurological examination, which noted that the Veteran was found to have chronic daily headaches with severe migraines; tried multiple medication regimens; was under the care of multiple physicians for pain control; and his limited ability to seek gainful employment.  An August 2015 VA examining physician opined "other SC conditions including ...migraines... would not prevent physical or sedentary employment."   In January 2016,  a VA examiner reviewed the prior examinations and found that migraines would limit both sedentary and physical employment.  The examiner noted prolonged prostrating migraine headache with frequent medical care.

Additionally, the Director noted the Veteran's outpatient treatment records revealed that he required treatment for his migraines.  As of January 2016, a medication change was helping, although prior medications did not work as well.  As of October 2015, the Veteran was on a Botox trial that was offering some relief in intensity and limiting headaches to 2 to 3 times per week.  

On a January 2014 TDIU application, the Veteran stated that he had not worked since October 2003 due to his migraine headaches and hip disability.  The Veteran had not been hospitalized for this condition.

The Director stated that a review of all available evidence including VA examinations revealed that the Veteran's migraine headaches caused some functional impairment; however, the Veteran was already in receipt of the maximum schedular evaluation for this disability, and the rating criteria that support that evaluation contemplate "severe economic inadaptability."  Therefore, the Director's inquiry turned to whether the Veteran's migraine headaches alone presented an unusual disability picture that went beyond that criteria.

The Director stated, as noted above, that the July 2015 examination report indicated that the Veteran's migraines would limit his ability to seek and maintain gainful employment.  The examiner did not say it would prevent employment and did not further quantify the extent to which this characterization exceeds the "severe economic inadaptability" already contemplated by his assigned rating.  The Director concluded that this did not rise to the level of marked interference with employment.  The Director also stated that the evidence did not support an increased evaluation for the Veteran's migraine headaches on a schedular or extraschedular basis.

The Director stated that extraschedular evaluations are assigned in cases where an exceptional or unusual disability picture is presented with such related factors as marked interference with employment or frequent periods of hospitalization that renders application of regular rating schedular standards impractical.  The Director concluded that no unusual or exceptional disability pattern was demonstrated that would render application of the regular rating criteria as impractical.  Additionally, the Director stated that the evidentiary record did not demonstrate that the symptomatology consistently associated with the Veteran's service-connected migraine headaches was not wholly contemplated by the criteria utilized to assign the 50 percent evaluation.  Lastly, the Director stated that entitlement to an increased evaluation on an extraschedular basis for the Veteran's migraine headaches was not established.

After review of the evidence of record, the Veteran's migraine headaches did not manifest any symptoms that were outside of those contemplated by the schedular criteria.  The evidence fails to show anything unique or unusual about the Veteran's migraines that would render the schedular criteria inadequate.  The Veteran's main symptoms appear to be severe headaches requiring prostration, which is specifically contemplated in the rating assigned.  Additionally, the Director concluded that the Veteran's migraine headaches did not rise to the level of marked interference with employment.  There is also no evidence that the Veteran was hospitalized for his migraine headaches.  Furthermore, after a review of the Veteran's records, the Director concluded that the evidentiary record did not demonstrate that the symptomatology consistently associated with the Veteran's service-connected migraine headaches was not wholly contemplated by the criteria utilized to assign the 50 percent evaluation.  Therefore, the Board concludes that the assigned scheduler evaluation reasonably describes the Veteran's migraines and entitlement to an evaluation in excess of 50 percent on an extraschedular is denied.

III. TDIU Consideration

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In this regard, the Board highlights that disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (i.e., the orthopedic, digestive, respiratory, cardiovascular-renal, or neuropsychiatric system), are considered to be one disability.  38 C.F.R. § 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extra-schedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In making this determination, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  

The Board notes that the fact that a Veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability.  The relevant question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  

The Veteran contends that he is entitled to a TDIU.  Specifically, the Veteran contends that his service-connected migraine headaches and right hip disability prevent him from working.
In this case, service connection is in effect for migraine headaches, rated as 50 percent disabling; limitation of motion, right hip, rated as 10 percent disabling; pterygium, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; generalized anxiety disorder, residuals of traumatic brain injury, rated as 10 percent disabling; and hearing loss, rated as noncompensable.  The Veteran's combined disability rating is 70 percent.  38 C.F.R. § 4.25.  Accordingly, the Veteran meets the percentage requirements of 38 C.F.R. § 4.16 because at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.

In August 2015, a VA examiner opined that although the Veteran's right hip disability prevented him from engaging in physical employment, he could still perform sedentary employment because the mental health disorder only had mild to moderate effects on his occupation, and the remaining service-connected disabilities, to include migraine headaches, would not prevent physical or sedentary employment.  Significantly, however, in a July 2015 disability benefits questionnaire, a VA examiner stated that the appellant's chronic daily migraine headaches would limit his ability to seek and maintain employment due to their severity and prostrating nature. 
A January 2016 VA medical opinion was obtained.  The VA physician noted that she reviewed the August 2015 medical opinion.  She believed the examiner did not carefully review the headache DBQ, examination, or medical opinion completed by her in July 2015.  The examiner noted that she extensively talked with the Veteran and reviewed his chart regarding his service-connected migraines, and thus rendered the opinion that his headaches would limit both sedentary and physical employment.  Additionally, the physician noted that she could not state without resorting to mere speculation how the examiner opined that migraine headaches would not limit gainful employment.  She further stated that review of recent medical visits indicated that the Veteran continued to have prolonged prostrating migraine headaches requiring frequent medical care.  Therefore, it was at least as likely as not that the Veteran's service-connected headache condition continued to limit his ability to seek and maintain gainful employment.  The examiner stated that there were no functional limitations due to service-connected pterygium, hearing loss, and tinnitus based on the July 2015 specialty eye evaluation and the July 2015 audiology evaluation.  Additionally, the physician stated that based on the July 2015 orthopedic evaluation, the Veteran would not be able to stand or walk for prolonged periods due to his service-connected right hip osteoporosis and osteonecrosis, but it would not prevent gainful sedentary employment.  The August 2015 mental health evaluation indicated mild to moderate impairment, not total, related to service-connected mental health conditions.  The physician stated that in summary, based on previous VA examinations, she found that service-connected migraine headaches due to prostrating nature, frequency, and medical attention required for treatment, to be the only service-connected condition that would limit ability to seek or maintain gainful sedentary or manual labor type employment.

In March 2016, the Veteran's representative submitted a Vocational Employability Assessment from Palmer Vocational Consulting Services, LLC.  The Certified Rehabilitation Counselor (Counselor) who prepared the report noted that he reviewed the Veteran's entire claims file and conducted an interview with the Veteran.  The Counselor also noted that only the Veteran's service-connected conditions were considered in the evaluation.   Additionally, he stated that the assessment considered the symptoms, limitations, and impact of the Veteran's service-connected disabilities as outlined in the VA claims file; the information he provided during the vocational interview; his educational and training background; and his industrial history to determine whether it was at least as likely as not that he was unable to secure and follow substantially gainful employment in light of the severity of his service-connected disabilities.

The Counselor documented full evaluations, noting all relevant treatment records and symptoms for the Veteran's service-connected headaches, right hip, generalized anxiety, and tinnitus.  The Counselor concluded that based on the evidence in the Veteran's VA claims file, combined with the history and information he provided during the telephone interview, demonstrated consistent and worsening symptoms, primarily related to his service-connected headaches, right hip pain, and generalized anxiety disorder.  Based on the evidence reviewed in conjunction with the Veteran's self-report, it was the Counselor's opinion as a Vocational Expert, that it was more likely than not that these combined service-connected disabilities prevented him from securing and following substantially gainful employment, to include sedentary employment, since 2006 when he was last able to perform the full duties of his occupation as a Senior Master Sergeant.  The Counselor stated that the Veteran's symptoms from his service-connected headaches, his right hip, and general anxiety disorder would impact his ability to sustain production demands and render him unable to maintain reliable and predictable work attendance.  Additionally, the Veteran was limited to short periods of walking, standing, and sitting because of the pain from his service-connected hip disability.   

The Counselor noted that he was in agreement with the September 2009 VA Mental Disorders examiner; January 2014 memorandum; July 2015 VA Headaches examiner; and August 2015 VA Mental Disorder examiner who documented the Veteran's medical and psychological disabilities impact on the Veteran's ability to work.  The Counselor stated that in summary, it was clear that given the Veteran's limiting and worsening symptoms as a result of his service-connected disabilities; it was more likely than not that he was unable to secure and follow a substantially gainful occupation, to include sedentary employment, since 2006.  

Additionally, the Counsel stated that his opinion, that it was more likely than not that the Veteran was precluded from securing and following substantially gainful employment because of the restrictions and limitations caused by his service-connected disabilities, was rendered despite any medical professionals' opinion that the Veteran could engage in work activity.  Lastly, the Counselor further stated that medical professionals are qualified to define the physical or emotional limitations extending from a condition, but have limited expertise in translating this information into opining on whether or not this degree of restriction or limitation, or both, prevents one from working.  

After a careful review of the evidence, in particular January 2016 VA medical opinion and March 2016 Vocational Employability Assessment, the Board finds that reasonable doubt exists as to whether the Veteran is able to secure and follow substantially gainful employment as a result of his service-connected headaches, right hip pain, and generalized anxiety disorder.  Accordingly, applying the doctrine of the benefit of the doubt, the Board grants the Veteran's claim of entitlement to TDIU.  38 U.S.C.A. § 5107(b).

ORDER

Entitlement to an increased disability rating for migraine headaches on an extraschedular basis is denied.

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability is granted, subject to the law and regulations governing the payment of monetary benefits.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


